Citation Nr: 9931113
Decision Date: 08/31/99	Archive Date: 11/08/99

DOCKET NO. 95-17 136               DATE AUG 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 (West 1991 &
Supp. 1998) for a spinal disability as a result of VA treatment.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1954 to October
1958.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1995 rating decision issued by the
Department of Veterans Affairs (VA) Regional Office (RO) in St.
Louis, Missouri. The Board remanded this case to the RO for further
development in May 1997, and the case has since been returned to
the Board.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained by the RO.

2. The veteran incurred no additional spinal disability as a result
of VA treatment or surgery.

CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 U.S.C.A.
1151 for a spinal disability as a result of VA treatment have not
been met. 38 U.S.C.A. 1151, 5107 (West 1991 & Supp. 1998); 38
C.F.R. 3.358 (1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
is plausible and capable of substantiation and is therefore well
grounded within the meaning of 3 8 U.S.C.A. 5107(a) (West 1991).
The Board is also satisfied that all relevant facts have been
properly developed and that no further assistance to the veteran is
required in order to comply with the VA's duty to assist him in
developing the facts pertinent to his claim under 38 U.S.C.A.
5107(a) (West 1991).

When a veteran suffers additional disability or death as the result
of training, hospital care, medical or surgical treatment, or an
examination furnished by the VA, disability compensation shall be
awarded in the same manner as if such additional disability or
death were service-connected. 38 U.S.C.A. 1151 (West 1991 & Supp.
1998); 38 C.F.R. 3.358 (1998). For claims filed prior to October 1,
1997, a claimant is not required to show fault or negligence in
medical treatment. See generally Brown v. Gardner, 115 S.Ct. 552
(1994). But see 38 U.S.C.A. 1151 (West 1991 & Supp. 1998)
(indicating that a showing of negligence or fault is necessary for
recovery for claims filed on or after October 1, 1997).

In determining that additional disability exists, the veteran's
physical condition immediately prior to the disease or injury upon
which the claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury.
38 C.F.R. 3.358(b)(1) (1998). Compensation will not be payable for
the continuance or natural progress of diseases or injuries for
which the hospitalization or treatment was authorized. 38 C.F.R.
3.358(b)(2) (1998).

Several conditions govern the determination of whether any
additional disability resulted from VA hospitalization or
treatment. First, it is necessary for the veteran to show that
additional disability is actually the result of such disease or
injury or an aggravation of an existing disease or injury suffered
as the result of hospitalization or medical treatment and not
merely coincidental therewith. The mere fact of aggravation alone
will not suffice to make the disability compensable in the absence
of proof that it resulted from disease or injury or an aggravation
of an existing

3 -

disease or injury suffered as the result of training,
hospitalization, an examination, or medical or surgical treatment.
38 C.F.R. 3.358(c)(1) and (2) (1998). Second, compensation is not
payable for the necessary consequences of medical or surgical
treatment properly administered with the express or implied consent
of the veteran. "Necessary consequences" are those which are
certain to result from, or were intended to result from, the
examination or treatment administered. 38 C.F.R. 3.358(c)(3)
(1998).

A review of the veteran's claims file indicates that he first
complained of low back pain during a December 1987 VA examination.
An electromyography study (EMG) from March 1988 revealed "minimal
evidence of left SI radiculopathy." An EMG from July 1988 revealed
lumbosacral paraspinal fibrillations, and an impression of mild
peripheral neuropathy was rendered. Subsequent VA examinations and
treatment records indicate increased low back pain, with left hip
and left leg pain. A repeat EMG from May 1989 was negative. In May
1992, the veteran was hospitalized at a VA facility with complaints
of progressive low back pain and bilateral lower extremity
weakness. Emergent magnetic resonance imaging demonstrated an ovoid
mass in the intradural compartment in and around the cauda equina,
and the veteran subsequently underwent a laminectomy, with durotomy
and excision of paraganglioma apparently attached to the filum
terminal. The discharge diagnosis was an intradural spinal mass
(paraganglioma).

Subsequently, in August 1992, a magnetic resonance imaging study
(MRI) was initially interpreted to show a tumor recurrence, but a
September 1992 neurological record indicates that such a recurrence
was unlikely. Similar findings were shown by a March 1993 VA
examination and MRI. In September 1993, following the filing of the
veteran's claim, an MRI revealed no changes. Similar findings were
shown by MRI in February 1994, February 1995, March 1996, and
February 1997.

Following the Board's May 1997 remand, the veteran underwent a VA
spine examination in December 1997. The report of that examination
contains a diagnosis of a residual deficit from cauda equina
syndrome, associated with paraganglioma and tumor removal in 1992.
In an addendum dated in April 1998,

- 4 -

however, the examiner indicated that he was unable to provide an
opinion as to whether there was a relationship between the
veteran's spinal tumor and VA treatment and noted that it would be
appropriate for a different examiner to provide such an opinion. As
such, the veteran's claims file was reviewed by a different VA
doctor in June 1998. In an opinion letter from that date, this
doctor noted that the VA did diagnose the veteran's spinal cord
tumor in a timely fashion, as appropriate testing and surgery were
promptly accomplished. This doctor indicated that the veteran's
long history of back pain was likely related to spinal stenosis,
and there was no evidence of the existence of a tumor prior to May
1992, although that tumor surely was present prior to that date.
The doctor also noted the veteran's contention that there was a
relationship between his spinal tumor and his cardiovascular
problems, but the doctor noted that pertinent medical literature
suggested that such a relationship was very rare. Additionally, the
doctor opined that the veteran's paraparesis was a result of his
paraganglioma and was not secondary to the surgical removal of this
tumor.

As noted above, the Board has found this claim to be well grounded,
and the Board has based this finding on the diagnosis of a residual
deficit from cauda equina syndrome associated with paraganglioma
and tumor removal in 1992, as indicated in the report of the
veteran's December 1997 VA spine examination. However, the VA has
sought further clarification regarding the relationship, if any,
between VA treatment and the veteran's spinal disability, and, in
a June 1998 opinion, a VA doctor concluded that the VA did not fail
to diagnose and treat the veteran's spinal cord tumor in a timely
fashion, and there was no evidence of residual symptomatology as a
result of the VA's removal of that tumor in May 1992.

The Board observes that this June 1998 opinion was based on a
review of the claims file and contains a thorough description of
the relevant medical records; as such, the Board finds that this
opinion has considerable probative value. See Hayes v. Brown, 5
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93
(1992) ("It is the responsibility of the BVA to assess the
credibility and weight to be given the evidence"). See also
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board also
notes that, in an April - 1998 addendum, the examiner who examined
the

- 5 -

veteran in December 1997 declined to offer an opinion regarding the
relationship between the veteran's spinal disability and VA
treatment. As such, the Board observes that the competent medical
evidence of record, taken as a whole, supports the finding that the
veteran did not incur additional disability as a result of VA
treatment and/or surgery.

In reaching its conclusion in this case, the Board has given full
consideration to the veteran's lay contentions, as indicated in
multiple lay statements and in the testimony from a May 1995 VA
hearing. His basic contention is that the VA provided the wrong
treatment regime in evaluating and treating his spinal disability
and failed to diagnose his spinal tumor in a timely manner, and he
has suggested that there may be a link between his tumor and his
preexisting hypertension. While the veteran is competent to
describe his symptoms, he has not been shown to possess the
requisite level of medical expertise necessary to render a
diagnosis or to provide a competent medical opinion regarding
causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). See also
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is
simply information recorded by a medical examiner and unenhanced by
any additional medical commentary from that examiner does not
constitute competent medical evidence).

In view of the foregoing, it is the conclusion of the Board that
the preponderance of the evidence is against the finding that the
veteran incurred additional spinal disability as a result of VA
treatment. Accordingly, his claim of entitlement to compensation
under 38 U.S.C.A. 1151 (West 1991 & Supp. 1998) for a spinal
disability as a result of VA treatment must be denied. In reaching
its decision in this case, the Board has considered the doctrine of
reasonable doubt, as set forth in 38 U.S.C.A. 5107(b) (West 1991).
However, as the preponderance of the evidence is against the
veteran's claim, that doctrine is not for application in the
present case. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1998).

- 6 -

ORDER

Entitlement to compensation under 38 U.S.C.A. 1151 (West 1991 &
Supp. 1998) for a spinal disability as a result of VA treatment is
denied.

BRUCE KANNEE 
Member, Board of Veterans' Appeals


 280760105      990823    

DOCKET NO. 98-11 219               DATE AUG 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for a low back disorder.

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Wm. Kenan Torrans, Associate Counsel 

INTRODUCTION

The appellant served on active duty from January 1998 to February
1998.

This matter arises from an April 1998 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, which denied the benefit sought. The appellant
filed a timely appeal, and the case has been referred to the Board
of Veterans' Appeals (Board) for resolution.

FINDING OF FACT

There is no competent medical evidence that a back disorder was
incurred in or aggravated in the appellant's active service, and no
competent medical evidence of a nexus or link between any currently
diagnosed back disorder and the appellant's active service.

CONCLUSION OF LAW

The appellant's claim for service connection for a back disorder is
not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from
a disease or injury that was incurred in or aggravated by service.
See 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1998). A
preexisting injury or disease will be considered to have been
aggravated by active military, naval, or air service where there is
an increase in disability during such service, unless there is a
specific finding that the increase in disability is due to the
natural progress of the disease. See 38 U.S.C.A.

- 2 -

1153 (West 1991); 38 C.F.R. 3.306(a) (1998). In deciding a claim
based upon aggravation, after having determined the presence of the
preexisting condition, the Board must first determine whether there
has been any measured worsening of the disability during service
and then whether this constitutes an increase in disability. See
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5
Vet. App. 155, 163 (1993). In this regard, temporary or
intermittent flare-ups of the preexisting condition during service
are not sufficient to be considered aggravation unless the
underlying condition (as contrasted to symptoms) has worsened. See
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

However, the threshold question which must be answered in this
case, is whether the appellant has submitted a well-grounded claim
for service connection. The appellant has the "burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual that the claim is well grounded." See 38 U.S.C.A.
5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).
A well-grounded claim is "a plausible claim, one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive, but only possible to satisfy the initial
burden of [5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
In the absence of a well-grounded claim, there is no duty to assist
the claimant in developing facts pertinent to the claim, and the
claim must fail. See Epps v. Gober, 126 F.3 d 1464 (1997); Slater
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet.
App. 563, 568 (1995) (en banc).

To establish that a claim for service connection is well grounded,
the appellant must satisfy three elements. First, there must be
evidence of an incurrence or aggravation of an injury or disease in
service. Second, there must be competent, (i.e. medical) evidence
of a current disability. Third, there must be evidence of a nexus
or link between the in-service injury or disease and the current
disability, as shown throughout the medical evidence. See Epps,
supra. Lay or medical evidence, as appropriate, may be used to
substantiate the service incurrence. See Caluza v. Brown, 6 Vet.
App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

- 3 -

In addition, the United States Court of Appeals for Veterans Claims
(Court) has indicated that, alternatively, a claim may be well
grounded based on the application of the rule for chronicity and
continuity of symptomatology, set forth in 38 C.F.R. 3.303(b)
(1998). The Court held that the chronicity provision applies where
there is evidence, regardless of its date, which shows that a
veteran had a chronic condition either in service or during an
applicable presumption period, and that the veteran still has such
a condition. See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).
That evidence must be medical unless it relates to a condition that
the Court has indicated may be attested to by lay observation. If
the chronicity provision does not apply (i.e., if a chronic
disorder is not noted in service), a claim may still be well
grounded or reopened on the basis of 38 C.F.R. 3.303(b) "if the
condition is observed during service or during any applicable
presumption period, continuity of symptomatology is determined
thereafter, and competent medical evidence relates the present
condition to that symptomatology." Savage, supra.

The appellant's service medical and service personnel records show
that she initially in-processed at the Military Entrance Processing
Facility (MEPS) in September 1997, in order to be sworn into the
U.S. Air Force and attend basic training in January 1998. However,
following her enlistment physical examination in September 1997,
she was involved in an automobile accident in October 1997, and
sustained an injury to her back, diagnosed as a cervical and
thoracic strain/sprain. Private treatment records dating from
October through December 1997 show that she was considered to have
fully recovered with no residuals. The appellant attended basic
training in January 1998, but was forced to terminate her training
because her back injury was too severe to allow her to continue
training. She was subsequently discharged from service in February
1998 on the basis of an "erroneous enlistment."

A service medical record dated in January 1998 shows that the
appellant reported experiencing problems with upper back pain which
had been present ever since the October 1997 automobile accident.
The treatment note indicates that her problems were exacerbated by
basic training. The Air Force Process for Administrative Separation
Form for use in erroneous enlistments contains a narrative summary
of

4 -

the appellant's case. The summary includes the symptoms reported by
the appellant. Specifically, she reported that she experienced pain
on a daily basis following her automobile accident. The examining
Air Force physician concluded that the appellant's back pain
clearly constituted a disqualifying physical condition, and was
permanently aggravated by training beyond normal progression of the
ailment. The examining physician also noted that given the chronic
nature of the back pain, the appellant should not be considered for
re-enlistment.

In April 1999, the appellant appeared before the undersigned Board
Member and testified that she had been found fit to attend Air
Force basic training in October 1997. She testified that she had
experienced an automobile accident following that examination, and
had injured her upper back and neck. She was referred to a
chiropractor who informed her that her back was out of alignment.
This was followed by three or four months of physical therapy at
the conclusion of which the chiropractor informed the appellant
that she was fit to attend basic training. The appellant testified
that she began experiencing pain approximately three-to-four days
into training, the pain was reportedly precipitated by standing in
formation with full gear and a backpack. The appellant indicated
that she was sent to Reed Medical Center and was diagnosed with
back pain. Following her discharge, the appellant testified that
she went to see her chiropractor on one occasion in the spring of
1998, and underwent more physical therapy. She stated that the
chiropractor informed her that her back was out of alignment, but
that he did not offer a diagnosis at that time. In her testimony,
the appellant expressed her view that wearing the heavy backpack
and field gear along with having to stand at attention for 45
minutes caused her back to go back out of alignment, and further
aggravated a pre-existing back disorder. At the present time, back
problems are exacerbated by heavy lifting, according to the
appellant.

The Board has evaluated the evidence as discussed above, and
concludes that the appellant has not submitted a well-grounded
claim for service connection for a back disorder. Her service
medical records clearly show that this disorder existed prior to
enlistment, as noted, and expressly show that this disorder was not
aggravated beyond its rate of normal progression. The appellant's
private clinical treatment

5 -

records dating from October through December 1997 show that she had
been discharged from therapy and was not considered to have
residuals of her back injury. However, there is no record of any
Air Force physical examination between the initial service entrance
physical and the examinations given in service pursuant to the
appellant's complaints of back pain.

In any event, the Board finds that there is no competent medical
evidence of record to show that the appellant's back disorder
underwent any measured worsening of that disability during service
to the degree that such constituted an increase in disability. In
light of the military medical examiner's opinion that the back
injury residuals were not permanently aggravated beyond their
normal rate of progression, the Board finds that the appellant's
claim is not well grounded. In addition, lay statements by the
appellant that her back disorder was permanently worsened or
aggravated by wearing a backpack in formation for 45 minutes does
not constitute medical evidence. As a lay person, lacking in
medical training and expertise, the appellant is not competent to
address an issue requiring an expert medical opinion, to include
medical diagnoses or opinions of medical etiology. See Moray v.
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 492,
494-95 (1992). Accordingly, the appellant's claim must be denied.

For the above reasons, it is the decision of the Board that the
appellant has failed to meet her initial burden of submitting
evidence of a well-grounded claim for service connection for a back
disorder. The Board has not been made aware of any additional
relevant evidence which is available which could serve to well
ground the appellant's claim. As the duty to assist is not
triggered here by a well-grounded claim, the Board finds that the
VA has no obligation to further develop the appellant's claim. See
38 U.S.C.A. 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483
(Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App.
136,140 (1994). The Board also views its discussion as sufficient
to inform the appellant of the evidence necessary to complete a
well-grounded claim for service connection for a back disorder. See
Robinette, AU Vet. App. at 73.

- 6 -

ORDER

Evidence of a well-grounded claim not having been submitted,
service connection for a back disorder is denied.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals



 024932460      990823    817443

DOCKET NO. 97-21 315               DATE AUG 23, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office in Des Moines, Iowa

THE ISSUES

1. Whether rating decisions denying service connection for post-
traumatic stress disorder (PTSD), entered in June 1983, February
1986 and January 1991, involved, in any instance, clear and
unmistakable error.

2. Entitlement to service connection for PTSD. 

REPRESENTATION 

Appellant represented by: Kenneth M. Carpenter, Attorney 

ATTORNEY FOR THE BOARD 

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to October
1968.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a June 1995 rating decision of the VA Regional Office
(RO) in Des Moines, Iowa.

In August 1998, the Board dismissed each of the issues which appear
on the title page. Thereafter, the veteran filed an appeal with the
United States Court of Appeals for Veterans Claims (Court). In
response to a Joint Motion for Remand and to Stay Further
Proceedings ("Joint Motion"), the Court, in November 1998, vacated
the August 1998 Board decision and remanded the appeal for
disposition in accordance with the Joint Motion. Curtis v. West,
No. 98-1831 (U.S. Vet. App. Nov. 9, 1998).

REMAND

In response to language in the Joint Motion directing that the
veteran "be permitted to submit additional evidence and argument"
bearing on the veteran's claims prior to the issuance of any
subsequent Board determination, pertinent correspondence was mailed
to the veteran's representative by the Board in January 1999. Such
representative thereafter, in correspondence dated March 1, 1999,
requested an extension of thirty days (through March 27, 1999)
within which to submit such additional evidence. By correspondence
dated March 5, 1999, the Board informed the veteran's
representative that a time extension, until March 29, 1999, was
granted. Thereafter, a 20-page submission, which was pertinently
designated as "new evidence", dated March 11, 1999, was received at
the Board. The foregoing aspect of the directives contained in the
Joint Motion, bearing on affording the veteran an opportunity 'to
submit additional evidence and argument', has, therefore, been
complied with.

However, the Joint Motion also contained a request that, owing to
the Board's concern with respect to the adequacy of the veteran's
August 1995 Substantive

- 2 - 

Appeal, the veteran should be afforded an opportunity on remand to
address such matter in accordance with the provisions of 38 C.F.R.
20.303 (1998), as interpreted in Archbold v. Brown, 9 Vet. App. 124
(1996). In this regard, the Board, in its August 1998 decision, had
observed that although the submission of the August 1995
Substantive Appeal was timely, the document, which merely asserted
that "[t]he veteran intends to dispute every statement, allegation
or inference contained in the letter and Statement of the Case that
is inconsistent with the veteran's position on the issues, or not
expressly admitted by the veteran", contained no allegation of any
'specific error of fact or law', and thus was not 'properly
completed' in accordance with 38 C.F.R. 20.202 (1998), relative to
the June 1995 rating denial from which the appeal ensued. Pursuant
to 38 C.F.R. 20.203, when there is a question as to the adequacy of
a Substantive Appeal, an appellant is to be given notice of the
same and be afforded a 60-day period from the date of such notice
within which "to present written argument or to request a hearing
to present oral argument" bearing on such matter. In order to
ensure full compliance with the veteran's due process rights, the
Board is of the view that, in accordance with Kutscherousky v.
West, No. 98-2267 (U.S. Vet. App. May 4, 1999), the veteran should
in fact be given 90 days from the notice sent him pursuant to 38
C.F.R. 20.303 within which to present written argument or to
request a hearing to present oral argument concerning the adequacy
question. Further development to facilitate according the veteran
the foregoing is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1. The RO should advise the veteran of his opportunity, pursuant to
38 C.F.R. 20.203, to submit, within 90 days of the related notice,
written argument or a request for a hearing to present oral
argument, bearing on why his August 1995 Substantive Appeal is
adequate relative to the RO's June 1995 rating determination that
service connection for PTSD was not warranted and that, in
addition, rating decisions denying service connection for PTSD,
entered in June 1983, February 1986 and January

3 -

1991 did not, in any instance, involve clear and unmistakable
error.

2. Assuming the veteran timely and satisfactorily submits the
information requested in the preceding numerical directive, the RO
should, in such event, readjudicate the issues on appeal.

3. If otherwise appropriate and if either benefit sought on appeal
is not granted to the veteran's satisfaction, or if he expresses
disagreement pertaining to any other matter, both he and his
representative should be provided with an appropriate Supplemental
Statement of the Case. The veteran should be provided appropriate
notice of the requirements to perfect an appeal with respect to any
issue(s) addressed therein which does not appear on the title page
of this remand.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no conclusions, either legal or factual,
as to any ultimate outcome warranted. No action is required of the
veteran unless he is otherwise notified.

WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991& Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

4 -


